Citation Nr: 1131295	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a respiratory condition, due to tear gas exposure.

2. Whether new and material evidence has been received to reopen a claim for service connection for nonunion, medial epicondylitis, left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from May 27, 1970 to July 18, 1970.              

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.         In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. (See transcript at 12-16, regarding obtaining private treatment records). Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. Indeed, the Veteran through hearing testimony on his behalf, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits -- namely,                in response to questions posed by his designated representative, regarding the need to establish in-service aggravation of pre-existing disability, and in-service incurrence of newly claimed disability. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may consider the claims before it based on the current record.

In June 2011, additional evidence was received from the Veteran consisting of a private nurse practitioner's letter, along with a waiver of RO initial consideration of the evidence. The Board accepts this evidence for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board will direct further development on the claims on appeal, as this is required prior to issuance of a final decision.

Initially, the Veteran's March 2008 formal application for VA compensation benefits (VA Form 21-526) indicates that the Veteran checked off the appropriate designation for having claimed, or otherwise received disability benefits from the Social Security Administration (SSA). The specific disability(ies) for which SSA benefits were sought is not divulged. This notwithstanding, the SSA administrative decision on the Veteran's claim along with accompanying medical records could still provide essential evidence affecting his VA claims, including insofar as any demonstration of a pattern of respiratory symptomatology since military service. Consequently, records pertaining to the SSA benefits claim are directly relevant to the instant appeal before VA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Therefore, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting medical records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober, 14 Vet. App. 214 (2000).


Moreover, as to the Veteran's petition to reopen service connection for a left elbow condition, further action is necessary to apprise him of the specific evidentiary showing that must be met in order to reopen his claim, pursuant to the requirements of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA, codified at             38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence. In carrying out this notice obligation, VA must consider the basis for the previous denial and then provide an explanation of what evidence would be needed to substantiate the element(s) found insufficient in the previous denial. The Court further held that failure to describe what would constitute "material" evidence,            in particular, in almost all circumstances will have a prejudicial effect upon the adjudication of the claim, and thus, the absence of such information would not be harmless error.

Also, under generally applicable law, service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

In this case, the Board's prior decision dated January 1985 denied the Veteran's original claim for service connection for a left elbow disorder, finding that the Veteran had a left elbow disability pre-existing service which did not undergo aggravation therein.

Thus far, the RO has provided to the Veteran April 2008 VCAA notice correspondence which afforded explanation of the general criteria to reopen a previously denied claim. The VCAA letter then proceeded to explain that his claim "was previously denied because data obtained for clinical purposes during service unequivocally establishes the pre-service existence of the left elbow disorder," and indicated that any "new and material" evidence must relate to this fact. 

Unfortunately, the notice letter as stated is somewhat misleading, in advising             the Veteran that the only "material" evidence is that which would contravene a finding of pre-existing disability. The VCAA letter ignores the entire theory of recovery of in-service aggravation of pre-existing disability. Therefore, a new notice letter must be issued informing the Veteran of this potential basis of recovery. 




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.

2. The RO/AMC should send the Veteran another VCAA letter providing a detailed and case-specific definition of the requirement of "new and material" evidence as it pertains to the Veteran's petition to reopen service connection for a left elbow condition, as required by           the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006). The correspondence issued should reflect the fact that "material" evidence to reopen the Veteran's claim may consist of any evidence which tends to: (1) rule out a pre-existing left elbow disability; or (2) demonstrate          in-service aggravation of a pre-existing left elbow disability.

3. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


